

Exhibit 10.7
FIRST ADDENDUM


OPERATIONS AGREEMENT – AUSTRALIA




THIS FIRST ADDENDUM (the “First Addendum”), dated as of January 16, 2013,
modifies that certain agreement entitled “Sales and Marketing Agreement” (the
“Agreement”) dated as of January 16, 2013, by and between RBC Life Sciences,
Inc. ("RBC Life") of 2301 Crown Ct., Irving, Texas, U.S.A., 75038, and Terry
Butler (“Butler”) of 45 Royal Albert Crescent Paradise Point, Gold Coast,
Queensland, Australia, 4216. All initially capitalized terms used and not
otherwise defined in this First Addendum shall have the meaning given those
terms in the Agreement. The Agreement and this First Addendum are referred to
collectively herein as the “Contract.”


WHEREAS:


(A) The Agreement provides that sales and marketing activities may not commence
in a country within the Territory until an Operations Agreement is executed for
that country; and


(B) The parties desire to begin sales and marketing activities in Australia (the
“Country”).


NOW THEREFORE the parties agree as follows:


SECTION 1
DESCRIPTION OF OPERATIONS


1.
Description of Operations.



Operations in the Country shall be conducted in two phases. Phase 1 is the
period during which Products are imported, warehoused, sold and distributed in
accordance with authorization obtained from the Australian Quarantine and
Inspection Service. Phase 1 ends and Phase 2 begins when the first Product is
registered with and approved for sale in the Country by the Therapeutic Goods
Administration (the “TGA”).


SECTION 2
PHASE 1 OPERATIONS


2.
Sales and Service Obligations.



At his own cost and expense, Butler agrees to provide customer service to
Customers and prospective Customers in the Country in a manner consistent with
good MLM System marketing and sales procedures and customer relations, and to
make regular contacts with Customers at regular intervals. Such service shall
include, but shall not be limited to, responding to inquiries with respect the
Products, the Associate Compensation Plan, Product orders, alleged and/or actual
errors in Product fulfillment and commission payments, and providing training
with respect to the

First Amendment: Operations Agreement        Page 1 of 8

--------------------------------------------------------------------------------



Products, the Associate Compensation Plan and the business policies and
procedures of RBC Life. Such service shall be made available to all Customers
and prospective Customers in the Territory whether or not Customers or
prospective Customers are, or potentially are, in Butler’s downline
organization. Butler shall ensure that adequate personnel, facilities and other
required resources are employed to fulfill this obligation in accordance with
customary industry standards.


3.
Customer Enrollment and Product Orders.



a.
Prior to commencement of business operations in the Country, RBC Life shall
provide a website (the “Website”) for use in conducting business operations.



b.
Butler agrees to ensure that each Customer in the Country is enrolled through
the Website before such Customer is permitted to place an order for Products and
have that order delivered. Butler acknowledges that a Customer must submit Form
W-8BEN (published by the U.S. Internal Revenue Service) prior to receiving any
payment for commissions earned. Butler shall implement business procedures to
facilitate the timely completion and submission of Form W-8BEN by each Customer.



c.
Butler agrees to ensure that all Customer orders for Products in the Country,
and all payments for such orders, are entered and processed through the Website.
Butler agrees to ensure that no order is released for fulfillment until such
order is fully paid.



d.
In the event that adjustments are necessary to orders or payments that cannot be
made by Butler or his designated representative through the Website, such
adjustments shall be submitted in writing to the Associate Care Center Manager
at RBC Life’s U.S.A. headquarters for processing.



4.
Warehousing and Fulfillment Obligations.



a.
The parties agree that warehousing and fulfillment activities in the Country
will be conducted pursuant to a Fulfillment Agreement by and between RBC Life
and Asia Pacific Fulfillment Services, PTY LTD. This Fulfillment Agreement is
attached hereto as Appendix I.



b.
Shipping and handling fees.



i.
The parties hereby adopt the following policy for calculating shipping and
handling fees to be charged to Customers in the Country:



The shipping fee for each order shall be US$10.99 plus a US$3.00 fulfillment fee
for a total per order fee of US$13.99.


ii.
This shipping and handling fee policy may be modified from time to time and the
sole discretion of RBC Life.




First Amendment: Operations Agreement        Page 2 of 8

--------------------------------------------------------------------------------



c.
Butler, or his designated representative, shall assist designated RBC Life
personnel in regularly reviewing and evaluating Product inventory levels,
pending Product stocking orders, historical demand by Product, projected future
demand by Product, Product lead times and other factors affecting the
maintenance of optimum inventory levels in the Country. Butler, or his
designated representative shall notify designated RBC Life personnel when
additional Product stocking orders are required or when Products are potentially
overstocked or at risk of obsolescence.



d.
Butler agrees that he shall not make any disposition, by way of transshipment,
re-export, diversion or otherwise, of the Products, other than in and to the
Country. Notwithstanding the preceding, subject to conformity with the laws and
regulations of the Country and New Zealand, Products may be shipped to Customers
residing in New Zealand until separate distribution facilities are set up in
that country.



e.
Butler shall not be obligated to establish facilities in the Country that permit
Customers to place and pick up will call orders. However, should Butler elect to
establish such facilities, Butler agrees that any facility designated for
Customer order pick up will, among other things, (i) be properly staffed, (ii)
be neatly arranged and appropriately organized, (iii) display appropriate
signage and (iv) present an image consistent with the image of RBC Life.



5.
Product List.



The list of Products that shall be made available for sale and distribution in
the Country, along with their respective prices, is attached hereto as Exhibit
I. Products may be added to or removed from this list and prices may be changed
from time to time; however, any and all modifications to this list shall be at
the sole discretion of RBC Life.


6.
Product Registration.



a.
The parties hereby acknowledge their desire that the Products be registered with
and approved for sale by the TGA.



b.
Butler shall consult with and provide direction to RBC Life with respect to
activities and actions required to obtain registrations and regulatory approvals
of the Products by the TGA. RBC Life, in its sole discretion, may accept or
reject any advice or direction provided by Butler.



c.
RBC Life shall expend resources as may reasonably be required (as determined in
its sole discretion) to obtain registrations and regulatory approvals of the
Products by the TGA. However, nothing in the Contract shall be construed to
obligate RBC Life to reformulate any Product or conduct clinical studies with
respect to any Product in order to qualify such Product for sale pursuant to TGA
regulations.




First Amendment: Operations Agreement        Page 3 of 8

--------------------------------------------------------------------------------



d.
Failure by RBC Life to register and obtain regulatory approval for any Product
by the TGA shall not be deemed a breach of the Contract.



7.
Associate Commissions.



a.
All Associate commissions due in accordance with the RBC Life Associate
Compensation Plan shall be calculated and paid by RBC Life.



b.
Butler, or his designated representative, shall assist designated RBC Life
personnel each month in the review for completeness and the accuracy of
commission calculations and commission payments of Associates in the Country
prior to the disbursement of such commission payments.



c.
Butler acknowledges that all Associate commission payments in the Country shall
be made through RBC Life’s third-party service provider, Paylution, and that, in
order for an Associate to receive a commission, such Associate must establish an
account with Paylution. Butler agrees to implement business procedures to help
ensure that each Associate properly establishes a Paylution account.



8.
License to Use Intellectual Property.



RBC Life hereby licenses to Butler the nonexclusive rights to use in the Country
RBC Life intellectual property, including, but not limited to, trademarks,
service marks, trade names, patents and copyrights, in fulfillment of its
obligations under the Contract. Such license shall terminate immediately upon
termination of this First Addendum or the Contract.


9.
Establishment of Compliant Business Processes.



a.
Butler agrees to set up and follow business practices and processes in the
Country that ensure business operations are conducted in a manner that (i)
complies with government laws and regulations and (ii) maintains RBC Life’s
qualification to conduct business legally. RBC Life shall be responsible for the
expenses related any third-party consultants, accountants, attorneys or other
professionals engaged to facilitate such compliance if such parties are engaged
directly by RBC Life or in accordance with the prior written consent of RBC
Life.



b.
Butler agrees to set up and follow business practices and processes in the
Country that ensure business operations are conducted in accordance with RBC
Life’s Associate Policies and Procedures, except in the case where a provision
is in conflict with applicable laws or regulations in the Country. In such a
case, Butler shall inform RBC Life of such conflict and the conflicting
provision will be modified by RBC Life to conform to the applicable law or
regulation.








First Amendment: Operations Agreement        Page 4 of 8

--------------------------------------------------------------------------------





SECTION 3
PHASE 2 OPERATIONS


10.
Change of Operating Procedures.



a.
Prior to or within thirty (30) days of the date on which RBC Life completes the
TGA product registration process for the first Product and obtains approval from
the TGA to import, warehouse, sell and distribute such Product in the Country
pursuant to such approval, the parties will review in detail all operating
procedures of RBC Life in the Country to determine what, if any, changes in
these operating procedures are required to ensure compliance with applicable TGA
regulations and any other government regulations to which the RBC Life business
is subject. RBC Life shall be responsible for the final determination of (i)
which operating procedures require change, (ii) what changes to operating
procedures shall be affected and (iii) the implementation of such changes. These
changes shall be made at RBC Life’s sole discretion, including, as necessary,
changes to responsibilities, obligations and procedures described in Sections 2
through 9, inclusive.



b.
RBC Life shall be responsible for the expenses related to any third-party
consultants, attorneys or other professionals engaged to facilitate such
compliance with applicable laws and regulations.



SECTION 4
SALES MINIMUMS


11.
Sales Minimums.



a.
The Country may be removed from the Territory if Sales in the Country (in United
States Dollars “USD”) are below the following minimum amounts (Year 1 commences
on the date of the first sale of Products in the Country):



1.
Year 1
 
$1.0 million
2.
Year 2
 
$1.8 million
3.
Year 3
 
$3.0 million
4.
Year 4
 
$4.5 million
5.
Year 5
 
$6.5 million
6.
Year 6 and each year following
 
$8.5 million



b.
In the event that Sales in the Country do not equal or exceed the minimum amount
in any period, Butler shall have ninety (90) days to cure such deficiency.



c.
In the event that a Sales deficiency is not timely cured, RBC Life, at its
option, may remove the Country from the Territory by notifying Butler in writing
of its decision


First Amendment: Operations Agreement        Page 5 of 8

--------------------------------------------------------------------------------



to take such action and the effective date of such action. The First Addendum
shall terminate as of this effective date and, accordingly, no Marketing Fees
shall be owed on Sales in the Country that are made on or after such effective
date. Notwithstanding, there shall be no effect on commissions earned by and
paid to Butler under the Associate Compensation Plan.


SECTION 5
TRANSITION OF RESPONSIBILITIES TO RBC LIFE


12.
Transition of Responsibilities to RBC Life.



If not assumed earlier pursuant to Section 10, RBC Life shall assume the
obligations of Butler described in Sections 2 through 9, inclusive (the “Butler
Obligations”), in accordance with the following:


a.
When monthly Sales in the Country reach US$200,000, Butler may request in
writing, and RBC Life shall agree to such request, that the Butler Obligations
be assumed by RBC Life. Upon receipt of this request by RBC Life, the parties
shall agree on the date on which the Butler Obligations shall be assumed by RBC
Life (the “Assumption Date”). The Assumption Date shall be selected to allow for
an orderly transition of the Butler Obligations to RBC Life, but in no case less
than ninety (90) days from the date of the written request.



b.
Upon termination of the Fulfillment Agreement attached hereto as Appendix I, the
Butler Obligations shall be assumed by RBC Life.





















[signatures on the following page]


    















First Amendment: Operations Agreement        Page 6 of 8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have executed this First Addendum as of
the date first above written.


RBC Life Sciences, Inc.:
__/s/ Steven E Brown________
Steven E. Brown, President
___January 16, 2013_________
Date


Terry Butler:
___/s/ Terry Butler___________
                
____January 17, 2013________
Date







































First Amendment: Operations Agreement        Page 7 of 8

--------------------------------------------------------------------------------



EXHIBIT I
PRODUCT LIST     Description     Price (USD)
Microhydrin (60)
 
 
Retail


$55


 
Wholesale


$44


 
Autoship


$39


 
QV
33


 
CV


$31


 
 
 
Microhydrin (120)
 
 
Retail


$107


 
Wholesale


$85


 
Autoship


$75


 
QV
63


 
CV


$60


 
 
 
Stem-Kine
 
 
Retail


$113


 
Wholesale


$91


 
Autoship


$79


 
QV
67


 
CV


$63


 
 
 
Vitaloe
 
 
Retail


$134


 
Wholesale


$107


 
Autoship


$94


 
QV
79


 
CV


$75.50


 
 
 
Oliviva
 
 
Retail


$80


 
Wholesale


$64


 
Autoship


$56


 
QV
46


 
CV


$42


 
 
 
Microbrite
 
 
Retail


$28


 
Wholesale


$22


 
Autoship


$19


 
QV
15


 
CV


$15.50




First Amendment: Operations Agreement        Page 8 of 8